Citation Nr: 0606512	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  98-18 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for facial scarring.

2.  Entitlement to service connection for a right shin 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a lung disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

7.  Entitlement to an initial compensable rating for 
residuals of a fracture of the 4th metatacarpal of the right 
hand.

8.  Entitlement to an initial compensable rating for 
bilateral foot calluses.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
October 1997.
      
This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision, and was remanded in 
November 2003.

In October 2002, the veteran had a hearing before the 
undersigned Board member at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claim was remanded by the Board in November 
2003 for the purpose of providing the veteran with VA medical 
examinations to determine either the severity of, or the 
etiology of, his disabilities.  The veteran was scheduled for 
two sets of examinations [on May 14, 2004 and May 17, 2004].  
In a letter dated May 17, 2004, the veteran was notified that 
he was being scheduled for the two sets of VA examinations.  
In its April 2005 Supplemental Statement of the Case, the RO 
confirmed that its notification letter was sent May 17, 2004.  
Given that the notification letter was dated three days after 
the first scheduled examination and the same day as the 
second examination, the Board finds that the veteran was not 
properly notified of his scheduled examinations, and 
therefore his failure to attend the examinations was for a 
good cause.  As such, the veteran should be rescheduled for 
the requested examinations, and notified of the scheduling of 
these examinations in a timely manner.

Further review of the veteran's file reveals that the veteran 
described post-service treatment at the Jefferson Regional 
Medical Center, the Stuttgart Regional Medical Center, and 
the DeWitt Health Clinic.  The Board notes that all three 
medical centers are located in the state of Arkansas.  
However, the records requested were from Stuttgart, Germany 
and DeWitt Army hospital in Virginia.

A review of the veteran's claims file reflects that searches 
were made of the VA medical center (VAMC) in Little Rock, 
Arkansas in an effort to locate any treatment records or 
hospitalization summaries, but no records or summaries were 
found.  As such, unless the veteran affirmatively indicates 
that he has received treatment at a VAMC, VA will assume that 
he has not received any treatment at a VAMC.    

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with release 
forms and ask that they be signed and 
returned for Jefferson Regional Medical 
Center, Stuttgart Regional Medical 
Center, and DeWitt Health Clinic (all 
located in Arkansas) to allow VA to 
obtain post-service treatment records for 
the veteran.  Attempts to obtain these 
records should then be made.  A negative 
response should be requested if no 
treatment records are available.

2.  Once the aforementioned development 
is completed, schedule the veteran for 
examinations of his right knee, his right 
hand, his bilateral foot calluses, his 
right shin, his face to include scarring 
and headaches, his lower back, his 
cervical spine, and his lungs.  The 
examiner(s) should be provided with the 
veteran's claims file and asked to fully 
review it.  Any opinion rendered should 
be supported by a complete rationale.  
The examiner should specifically:

		a)  Indicate whether the veteran has 
a right shin disability (to include 
scarring), and, if so, whether it is as 
likely as not (a 50 percent probability 
or greater) that it is related to his in-
service treatment in either April or 
October 1992; 

		b)  Describe any scarring around the 
veteran's left eye and indicate whether 
the veteran has any disability related to 
the scarring around his left eye, and, if 
so, whether the eye disability it is at 
least as likely as not related to the 
veteran's in-service treatment in May 
1994;

		c)  Indicate whether the veteran has 
a lower back disability, and, if so, 
whether it is as likely as not that it is 
related to in-service treatment in 
October 1995; 

		d)  Indicate whether the veteran has 
a cervical spine disability, and, if so, 
whether it is as likely as not that it is 
related to his in-service treatment in 
October 1995; 

		e)  Indicate whether the veteran has 
a headache disability, and, if so, 
whether it is at least as likely as not 
that the headache disability is related 
to either his in-service neck injury, or 
to service; 

		f)  Indicate whether the veteran has 
a lung disability, and, if so, whether it 
is at least as likely as not that it is 
related to the positive PPD tuberculosis 
test noted in service; 

		g)  Describe the severity of the 
veteran's right knee disability, 
including a determination of the range of 
motion and whether the veteran has any 
laxity, subluxation or lateral 
instability, and address whether there is 
any functional loss due to weakened 
movement, excess fatigability, 
incoordination, and/or pain on use of the 
right knee;

		h)  Describe the severity of the 
veteran's his right hand disability, 
including whether the disability involves 
the entire hand or just the 4th 
metacarpal bone; and

		i) Describe the severity of the 
veteran's bilateral foot calluses. 

3.  When the development requested has 
been completed, review the case.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (the Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


